              Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 1 of 12



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA CHUANG
 3   Assistant Federal Public Defender
     AMY SENIA
 4
     Special Assistant Federal Public Defender
 5   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 6   San Francisco, CA 94102
     Telephone: (415) 436-7700
 7   Facsimile: (415) 436-7706
     Email:       Angela_Chuang@fd.org
 8

 9   Counsel for Defendant Weiss
10

11                                  IN THE UNITED STATES DISTRICT COURT
12                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                           SAN FRANCISCO DIVISION
14

15     UNITED STATES OF AMERICA,                            Case No.: CR 20–13 CRB
16                     Plaintiff,                           REPLY TO THE GOVERNMENT’S
                                                            OPPOSITION TO DEFENDANT’S
17             v.                                           MOTION TO DISMISS THE
                                                            INDICTMENT ON FIRST
18     HOWARD WEISS,                                        AMENDMENT GROUNDS
19                     Defendant.                           Court:          Courtroom 6, 17th Floor
20                                                          Hearing Date:   June 24, 2020
                                                            Hearing Time:   1:30 p.m.
21
                                                  INTRODUCTION
22
            The government indicted Mr. Weiss for sending eight politically charged messages to Senator
23
     Mitch McConnell through the contact form on McConnell’s public website over the course of one
24
     year. As the censor, the government bears the burden of demonstrating its prosecution comports with
25
     the First Amendment. The government’s sole justification—the categorical speech integral to
26
     criminal conduct exception—relies upon circular reasoning, gravely deviates from established First
27
     Amendment doctrine, and does not apply to the facts here. Additionally, the statute is
28

     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.         0
     WEISS, CR 20–13 CRB
              Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 2 of 12



 1   unconstitutionally vague and overbroad because it leaves people of ordinary intelligence, law
 2   enforcement, and juries alike to make wholly subjective judgments about someone’s motivations for
 3   speaking. The government utterly fails to identify how the statute’s coverage is sufficiently narrow.
 4   Because this prosecution impermissibly infringes on Mr. Weiss’s core First Amendment right to
 5   engage in political speech criticizing a public figure, the Court must dismiss the Indictment.
 6                                                ARGUMENT
 7   I.     The Government Failed to Meet its Burden to Prove that the First Amendment Permits
            this Speech-Based Prosecution.
 8
            A.      The government uses the wrong standard for assessing laws that burden speech.
 9
            The government argues its prosecution of Mr. Weiss withstands a First Amendment challenge
10
     because “to the extent it restricts his speech at all, it does so incidentally in the course of regulating
11
     his conduct.” Gov’t Opp. at 18. This conclusory statement fails to provide the Court with the proper
12
     constitutional test; determining whether a law regulates conduct and only incidentally burdens speech
13
     is the first step in the analysis, not the last. Only if a court concludes that a statute merely burdens
14
     speech incidentally, does the court proceed to the next step of determining whether the government
15
     has proven its prosecution “advances important governmental interests unrelated to the suppression
16
     of free speech and does not burden substantially more speech than necessary to further those
17
     interests.” Holder v. Humanitarian Law Project (“HLP”), 561 U.S. 1, 26-28 (“intermediate
18
     scrutiny”). Even if § 223(a)(1)(C) generally regulates conduct in addition to speech, the Court must
19
     still apply strict scrutiny here, because Mr. Weiss’s “conduct triggering coverage under the statute
20
     consists of communicating a message.” Id. at 27-28 (as applied to plaintiffs, law generally banning
21
     “conduct” of providing material support to terrorists received strict scrutiny because plaintiffs’ only
22
     “conduct” was a communication, providing support in the form of training and advice).
23
            The government cannot avoid the proper standard of scrutiny by relabeling speech as conduct.
24
     Had Mr. Weiss sent eight messages to Senator McConnell through his public website with
25
     supportive, admiring statements, he would not have been indicted. Instead, Mr. Weiss faces
26
     prosecution “because of what his speech communicated,” 561 U.S. at 28, and thus, strict scrutiny
27
     applies. Here, the government failed to meet its burden to prove its prosecution passes strict scrutiny.
28

     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.           1
     WEISS, CR 20–13 CRB
              Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 3 of 12



 1          B.       Mr. Weiss’s speech does not fall under the narrow “speech integral to criminal
                     conduct” exception, as no independent criminal conduct occurred.
 2
            The government relies on a “controversial” and “unsettled” categorical exception to the First
 3
     Amendment: speech integral to criminal conduct. United States v. Osinger, 753 F. 939, 950 (9th Cir.
 4
     2014) (Watford, J., concurring). Specifically, the government argues that “any speech of defendant’s
 5
     that is restricted by § 223(a)(1)(C) is integral to his criminal conduct in violating § 223(a)(1)(C).”
 6
     Gov’t Opp. at 18. If accepted, this circular reasoning would eviscerate the First Amendment.
 7
            The government cites United States v. Alvarez, 567 U.S. 709 (2012), for the speech integral to
 8
     criminal conduct exception; significantly, the Supreme Court did not utilize that exception in Alvarez
 9
     and instead applied strict scrutiny. See Gov’t Opp. at 20. Alvarez was indicted under the Stolen Valor
10
     Act for lying about having received the Congressional Medal of Honor. 567 U.S. 709 at 714.
11
     Applying the government’s reasoning would have made Alvarez an easy case, concluding that
12
     because Alvarez’ false claim was integral to his violation of the Stolen Valor Act, his speech was
13
     categorically unprotected under the First Amendment. But Alvarez did not apply the speech integral
14
     to criminal conduct exception. Doing so would have allowed the exception to swallow the First
15
     Amendment. Never again would courts need to analyze whether a criminal statute infringing on
16
     speech passes intermediate or strict scrutiny—they could merely hold that the speech has been
17
     criminalized, apply the exception, and be done with it. See United States v. Matusiewicz, 84 F. Supp.
18
     3d 363, 369 (D. Del. 2015) (“[I]f the government criminalized any type of speech, then anyone
19
     engaging in that speech could be punished because the speech would automatically be integral to
20
     committing the offense. That interpretation would clearly be inconsistent with the First Amendment .
21
     . .”); see also Eugene Volokh, The "Speech Integral to Criminal Conduct" Exception, 101 Cornell L.
22
     Rev. 981, 987 (2016) (the exception “can't justify treating speech as ‘integral to illegal conduct’
23
     simply because the speech is illegal under the law that is being challenged. That should be obvious,
24
     since the whole point of modern First Amendment doctrine is to protect speech against many
25
     laws that make such speech illegal.”) (emphasis added). The government’s opposition forgets this
26
     basic tenet: The First Amendment limits Congress; Congress does not limit the First Amendment.
27
            In reality, the speech integral to criminal conduct exception applies only in a narrow set of
28
      circumstances in which a defendant’s speech “is a mechanism or instrumentality in the commission
     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.         2
     WEISS, CR 20–13 CRB
              Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 4 of 12



 1   of a separate unlawful act,” apart from the speech itself. People v. Relerford, 104 N.E.3d 341, 352 (Il
 2   2017) (citing United States v. Stevens, 559 U.S. 460, 471 (2010)); see, e.g., United States v. Meredith,
 3   685 F.2d 814, 820 (9th Cir. 2012) (defendants’ speech explaining how to avoid taxes was integral to
 4   their conspiracy to defraud the United States); United States v. Petrovic, 701 F.3d 849, 855 (8th Cir.
 5   2012) (defendant’s website with sexually explicit images of a former sexual partner was integral to
 6   extortion and stalking); United States v. Osinger, 753 F.3d 939 (9th Cir. 2014) (defendant’s fake
 7   Facebook impersonation and posting of sexually explicit photos of ex-partner was integral to his
 8   stalking offense, which began with in-person stalking conduct prior to his online speech).
 9          The Court cannot accept the government’s claim that “the Popa decision has no bearing here
10   because it did not address the speech integral to criminal conduct exception.” Gov’t Opp. at 20. The
11   Popa court did not rely on the speech integral to criminal conduct exception because Popa committed
12   no criminal conduct independent of his alleged violation of the statute with pure speech. 187 F.3d
13   672, 676 (D.C. Cir. 1999). That is, Popa’s conviction was based solely on his seven phone calls to
14   Eric Holder’s office, in which he made offensive political comments, including that Mr. Holder was
15   “a criminal, a negro,” a “criminal with cold blood,” “violating the rights in court of the white people,”
16   and a “whore, born by a negro whore.” 187 F.3d 672, 673. When a defendant violates a criminal
17   statute by “doing nothing but exercising a right of free speech, the exception for speech integral to
18   criminal conduct shouldn’t apply.” Osinger, 753 F.3d 939, 954 (Watford, J., concurring). Like Popa,
19   this case involves no criminal act or conduct separate from Mr. Weiss’s alleged violation of the
20   statute by engaging in pure political speech. Crucially, the only non-speech “conduct” that Mr. Weiss
21   is accused of here is using an Internet-accessible cell phone—if that were considered independent
22   criminal conduct sufficient to trigger the exception relied upon by the government, that would turn
23   essentially every American into a criminal. Thus, the government cannot justify its prosecution by
24   relying on the speech integral to criminal conduct exception to the First Amendment. 1
25
     1
26     The statute at issue in United States v. Sandhu, 740 F. App’x 595, 596 (9th Cir. 2018) (unpublished
      mem.), prohibited “causing another person’s phone to ring repeatedly or continuously,” requiring
27    proof that the defendant engaged in conduct separate and apart from any speech. See Osinger, 753
      F.3d at 954 (Watford, J., concurring) (distinguishing the criminalization of pure speech from cases in
28    which “non-communicative aspects of speech, like repeated, unwanted telephone calls [] are
      harassing due to their sheer number and frequency”). The government cannot analogize a conviction
     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.          3
     WEISS, CR 20–13 CRB
              Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 5 of 12



 1          C.      The government erroneously assumes that political speech made with the intent to
                    harass a public figure is constitutionally proscribable.
 2
            Notably, the government does not contest the political content of Mr. Weiss’s messages or that
 3
     Senator McConnell is a well-known political figure. See Gov’t Opp. at 17-21. Instead, the
 4
     government disagrees with the significance of those facts, claiming that “the references to Senator
 5
     McConnell are simply direct and circumstantial evidence of defendant’s intent to harass a specific
 6
     person . . .” Gov’t Opp. at 20. This argument assumes—without support from any authority—that
 7
     subjective mal intent alone can transform pure speech into constitutionally unprotected speech. Proof
 8
     of a subjective “intent to harass,” while necessary to be convicted of § 223(a)(1)(C), does not
 9
     automatically render a prosecution under that statute compliant with the First Amendment. To the
10
     contrary, “the right to provoke, offend, and shock lies at the core of the First Amendment.” Rodriguez
11
     v. Maricopa Cty. Cmty. Coll. Dist., 605 F.3d 703, 708 (9th Cir. 2010). There is no categorical
12
     exception to the First Amendment for speech made with the subjective intent to harass or offend
13
     someone. Id.; see also, FEC v. Wis. Right to Life, Inc., 551 U.S. 449, 468 (2007) (“[A] speaker's
14
     motivation is entirely irrelevant to the question of constitutional protection.”); Garrison v. Louisiana,
15
     379 U.S. 64, 73 (1964) (holding that even when a speaker is motivated by hatred or ill will, the First
16
     Amendment protects his expression); Snyder v. Phelps, 562 U.S. 443, 452 (2011) (reversing jury
17
     verdict finding Westboro Baptist Church liable for intentional infliction of emotional distress for
18
     picketing soldier’s funeral with signs including, “Thank God for Dead Soldiers” and “You’re Going
19
     to Hell”); Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 53 (1988) (reversing jury verdict finding
20
     Hustler Magazine liable for intentional infliction of emotional distress for publishing sexual parody
21
     of well-known religious figure, holding though “a bad motive may be deemed controlling for
22
     purposes of tort liability in other areas of the law, we think the First Amendment prohibits such a
23
     result in the area of public debate about public figures”).
24
            Moreover, the government ignores the fact that “speech on public issues occupies the highest
25
     rung of the hierarchy of First Amendment values, and is entitled to special protection.” Snyder v.
26

27
     for harassing someone through repeated and continuous telephone ringing with Mr. Weiss’s
28   “conduct” here: sending eight Internet messages over the course of a year.

     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.          4
     WEISS, CR 20–13 CRB
              Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 6 of 12



 1   Phelps, 562 U.S. 443, 452 (2011). For example, the Ninth Circuit in Osinger distinguished the
 2   defendant’s speech revealing a victim’s private sexual conduct from the defendant’s speech in United
 3   States v. Cassidy, 814 F. Supp. 2d 574 (D.Md 2011), attacking a public figure. Osinger, 753 F.3d at
 4   948, n. 6. The government indicted Cassidy for launching an Internet campaign to harass a well-
 5   known religious figure by creating Twitter profiles to direct thousands of disparaging messages to
 6   him. 814 F. Supp. 2d at 579, 588. Though Cassidy’s speech “inflicted substantial emotional distress,”
 7   the court dismissed the indictment because it “was directed squarely at protected speech: anonymous,
 8   uncomfortable Internet speech addressing religious matters.” Osinger, 753 F.3d at n. 6.
 9          Mr. Weiss’s “anonymous, uncomfortable Internet speech addressing” political matters receives
10   exactly the “special protection” under the First Amendment that the Supreme Court mandates. Mr.
11   Weiss sent eight messages to Senator McConnell in his official capacity as an elected representative
12   of the United States government. Mr. Weiss did not send messages to McConnell’s personal email
13   account, nor did he make numerous phone calls to a personal, or even an office phone. Rather, he
14   used the contact form on Senator McConnell’s website, which actively invites the public to share
15   their thoughts. See Def. Opening Mot., Ex. A (“I welcome your thoughts and concerns and would like
16   to encourage you to share them with me.”). The government cannot prosecute Mr. Weiss for using
17   the public contact form that Senator McConnell created simply because Mr. Weiss shared critical
18   thoughts, and only did so eight times over the course of a year. Mr. Weiss’s messages were
19   “complaints about the actions of a government official.” Popa, 187 F.3d at 677; see Def. Opening
20   Mot. at 8 (“you single-handedly are killing America,” “you are going to lose the next election,” “you
21   are a criminal Russian asset,” “you are going down in 2020”). The context of Mr. Weiss’s speech
22   (sent to Senator McConnell using his official public website), paired with its political content
23   undoubtedly render it “speech on a matter of public concern,” receiving full First Amendment
24   protection. Snyder, 562 U.S. at 455. 2 Mr. Weiss’s use of racial slurs, while in bad taste, do not
25   change this analysis, as “the arguably inappropriate or controversial character of a statement is
26

27   2
        The government’s citation to United States v. Waggy, 936 F.3d 1014, 1018-19 (9th Cir. 2019) does
      not impact this analysis, as Waggy’s repeated phone calls did not target a public figure or largely
28    involve issues of public concern, nor did it involve electronic submissions on an internet form that
      requested comments. See id. (distinguishing Popa, 187 F.3d 672).
     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.           5
     WEISS, CR 20–13 CRB
              Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 7 of 12



 1   irrelevant to the question whether it deals with a matter of public concern.” Snyder, 562 U.S. at 453
 2   (internal quotations omitted); see also id. at 458 (“The point of all speech protection . . . is to shield
 3   just those choices of content that in someone's eyes are misguided, or even hurtful.”). Thus, even if
 4   the government could prove Mr. Weiss had the subjective intent to harass Senator McConnell, such
 5   evidence would not remove his speech from the “special protection” of the First Amendment.
 6   II.    The Government Failed to Demonstrate the Statute’s Facial Constitutionality.
 7          A.       The statute’s undefined terms and lack of narrowing context render it
                     impermissibly vague.
 8
            Criminal liability for Internet speech under § 223(a)(1)(C) hinges on a speaker’s subjective
 9
     intent to “abuse, threaten or harass” a specific person “without disclosing his identity.” Yet, the
10
     statute provides no definitions or narrowing context for these two phrases, leaving people of ordinary
11
     intelligence, law enforcement, prosecutors, and juries alike to make “wholly subjective judgments”
12
     about someone’s motivations for speaking. See United States v. Williams, 553 U.S. 285, 306 (2008)
13
     (statutes which require “wholly subjective judgments without statutory definitions, narrowing
14
     context, or settled legal meanings” are vague). The First Amendment does not permit statutes to
15
     “leave wide open the standard of responsibility” such that it “effectively licenses the jury to create its
16
     own standard in each case.” Gooding v. Wilson, 405 U.S. 518, 528 (1972).
17
            For the undefined terms “abuse, “threaten,” and “harass,” the government attempts to rely on
18
     narrowing context that the Ninth Circuit relied upon in other, far more detailed statutes than §
19
     223(a)(1)(C). Gov’t Opp. at 10. 3 Although the statute in Osinger did not define “intent to harass,” it
20
     also required proof of a “course of conduct” that “causes . . . substantial emotional distress,” elements
21
     which provided additional guidance as to whether someone has violated the statute. 753 F.3d at 944.
22
     Similarly, the court in United States v. Sutcliffe, 505 F.3d 944, 953-54 (9th Cir. 2007), narrowed the
23
     federal threats statute to proscribe only “true threats,” since the statute expressly required a threat
24
     either “to kidnap” or “to injure” another. In contrast, § 223(a)(1)(C)’s unqualified use of the words
25
     “abuse, “threaten,” and “harass,” impermissibly brings protected, “harmless expressions” within its
26

27
     3
       Mr. Weiss has standing to challenge § 223(a)(1)(C)’s vagueness because “the statute is
28    impermissibly vague in all of its applications.” United States v. Westbrook, 817 F.2d 529, 532 (9th
      Cir. 1987) (quoting Parker v. Levy, 417 U.S. 733, 757 (1974)).
     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.          6
     WEISS, CR 20–13 CRB
              Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 8 of 12



 1   purview. Wurtz v. Riley, 719 F.2d 1438, 1442 (9th Cir. 1983) (successful facial challenge of threats
 2   statute due to its application beyond unprotected “true threats”); see also Rodriguez, 605 F.3d at 708
 3   (“There is no categorical exception to the First Amendment for harassing speech”); Watts v. United
 4   States, 394 U.S. 705, 708 (First Amendment protects “unpleasantly sharp attacks” and “vituperative,
 5   abusive, and inexact” speech). “Because the [statute] does not define the terms . . . ‘threaten,’ ‘abuse,’
 6   or ‘harass,’ the speaker is not given adequate notice as to what forms of potentially legitimate
 7   speech—including symbolic speech—may run afoul of the [law].” Church of Am. Knights of Ku Klux
 8   Klan v. City of Erie, 99 F. Supp. 2d 583, 592 (W.D. Pa. 2000).
 9          Additionally, the government’s interpretation of the phrase “without disclosing his identity”
10   also highlights the statute’s vagueness. See Gov’t Opp. at 15 (arguing § 223(a)(1)(C) excludes
11   situations in which the communication or username/account “contains identifying information”). If
12   the government’s construction of this phrase is correct, no objective standards guide how much
13   “identifying information” one needs to disclose to escape liability. Would a username with a person’s
14   first name and birth year suffice? Or a profile photo that depicts the account holder with other
15   unnamed people? Or an email address that contains a person’s online identity, but not legal name?
16          The government responds in a conclusory fashion that “the statute provides sufficiently clear
17   standards” for objective enforcement of the statute, Gov’t Opp. at 11, but fails to articulate what those
18   standards are. For example, as a practical matter, the government fails to answer how police would be
19   able to determine whether someone had the requisite subjective intent. See Def. Opening at 13-14.
20   Not only does this complete lack of objective standards “make discriminatory enforcement a real
21   possibility,” but also it chills speech, as “a statute that demands self-censorship—that one police
22   one’s own thoughts and subjective intent—impermissibly sacrifices the public interest in the free
23   exchange of speech and ideas.” Sheehan, 272 F. Supp. 2d at 1149.
24          B.      The government fails to identify a single limitation that sufficiently restricts the
                    statute’s substantial overbreadth.
25
                    1.       The government’s own case citations hold that § 223(a)(1)(C) regulates
26                           speech, not conduct.
27          In arguing § 223(a)(1)(C) prohibits conduct instead of speech, the government misstates the
28   holding of United States v. Bowker, 372 F.3d 364, 379-80 (6th Cir. 2004), which did not reject

     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.          7
     WEISS, CR 20–13 CRB
              Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 9 of 12



 1   defendant’s overbreadth challenge because the statute regulated conduct. See Gov’t Opp. at 14. To
 2   the contrary, Bowker expressly acknowledged that § 223(a)(1)(C) prohibited speech, but nonetheless
 3   upheld its constitutional validity because it regulated the “distinctly different realm of [telephone]
 4   communication” which can permit the intolerable invasion of a call recipient’s privacy. Id. at 379
 5   (contrasting speech at issue in Coates, 402 U.S. 611).
 6          Anonymous Internet speech does not implicate the same potential invasion of privacy dangers
 7   as anonymous telephone speech. See, e.g., Reno, 521 U.S. at 868 (“communications over the Internet
 8   do not ‘invade’ an individual’s home or appear on one’s computer screen unbidden”). Instead, speech
 9   on the Internet is more similar to speech on the public sidewalk in Coates. Internet speech often
10   occurs in a “public forum” where users can conveniently “avoid [unwanted] speech” and “have the
11   option of ignoring” it by simply navigating to a different webpage. Bowker, 372 F.3d at 379. And
12   anonymous Internet communications, even when targeted and unwanted, provide Internet users “little
13   reason to fear for their safety,” as they can respond and “confront the speaker if they so choose,” or
14   block a user from initiating contact again. Id. Thus, Mr. Weiss does not contend that “the basic
15   principles of freedom of speech” differ in the Internet context, see Gov’t Opp. at 12, but that
16   Bowker’s overbreadth reasoning in the telephone context does not apply when the “domain of
17   speech” is the Internet. See also id. at n. 1. Mr. Weiss’s speech is even a step further removed from
18   the telephone calls in Bowker, as Mr. Weiss submitted an online form where Senator McConnell
19   actively solicited comments from the public. Once again, the Court should reject the government’s
20   attempt to curtail the exercise of First Amendment rights by relabeling speech as conduct.
21                  2.       The government erroneously assumes that a speaker’s subjective intent
                             categorically converts protected speech into proscribable speech.
22
            Sec. 223(a)(1)(C)’s overbreadth is wholly unprecedented. The parties agree that § 223(a)(1)(C)
23
     defines “telecommunication device” so “broadly” that it implicates all speech on the Internet. See
24
     Gov’t Opp. at 15. From there, the statute does not whittle down much. The government offers three
25
     restrictions it believes limits the statute’s breadth: the anonymity requirement, the specific person
26
     requirement, and the intent requirement. Gov’t Opp. at 15-17. Yet, none of these restrictions—taken
27
     together or apart—narrow the statute’s scope to cover only constitutionally proscribable speech.
28

     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.          8
     WEISS, CR 20–13 CRB
             Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 10 of 12



 1          First, the statute’s anonymity requirement does not limit its overbreadth. The Supreme Court
 2   has repeatedly held that the First Amendment protects anonymous speech. See McIntyre v. Ohio
 3   Elections Comm'n, 514 U.S. 334, 342 (1995); Buckley v. Amer. Constitutional Law Found., Inc., 525
 4   U.S. 182, 200 (1999). The Ninth Circuit extends that right to include anonymous speech on the
 5   Internet. Doe v. Harris, 772 F.3d 563, 574 (9th Cir. 2014). So, while the anonymity requirement
 6   limits the statute’s scope in general, it does not limit the statute’s scope to speech unprotected by the
 7   First Amendment. Second, the same reasoning applies to the statute’s specific person requirement.
 8   The First Amendment undoubtedly gives speakers the unfettered right to use the Internet to speak
 9   anonymously about a specific person. 772 F.3d at 574.
10          Finally, the government mistakenly assumes that the statute’s subjective intent requirement
11   trumps the First Amendment’s protections of speech. The government argues that § 223(a)(1)(C)
12   legitimately prohibits anonymous “political parody accounts,” “disparaging statements about
13   celebrities and public figures,” and “anonymous participation in debates about issues of public and
14   private concern” so long as that speech was made “with the intent to abuse, threaten, or harass a
15   specific person.” Gov’t Opp. at 16. This dangerous assertion finds no refuge in First Amendment
16   doctrine, as the Supreme Court has repeatedly held that speaking with a subjective “bad” intent does
17   not transform protected speech into categorically unprotected speech. See supra sec. I. C. at 4 (citing
18   Snyder, 562 U.S. 443; Hustler, 485 U.S. 46; Garrison, 379 U.S. 64); see also Cassidy, 814 F. Supp.
19   2d 574. The government “boldly asserts the broad right to outlaw any speech—whether it be anti-
20   Semitic, anti-choice, radical religious, or critical of police—so long as a jury of one’s peers concludes
21   that the speaker subjectively intends to [abuse, threaten, or harass] others with that speech.” Sheehan,
22   272 F. Supp. 2d at 1149. The Court cannot accept this “brash stance” which “strikes at the core of the
23   First Amendment” and fails to comply with constitutional requirements. Id.
24          Thus, the anonymity requirement, the specific person requirement, and the subjective intent
25   requirement in no way limit the statute’s absolute restriction on protected speech.
26                  3.       The government’s “legitimate application” examples highlight the existence
                             of pertinent, more carefully drafted statutes that do not burden speech.
27
            In endeavoring to demonstrate the statute’s legitimate applications, the government
28

     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.          9
     WEISS, CR 20–13 CRB
             Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 11 of 12



 1   inadvertently underscores its vast breadth, as a statute’s “burden on protected speech cannot be
 2   justified if it could be avoided by a more carefully drafted statute.” Reno, 521 U.S. at 874. In offering
 3   three examples of the statute’s “legitimate applications” to Internet conduct, the government invokes
 4   other, “more carefully drafted” federal statutes that also criminalize its examples, but with far fewer
 5   burdens on protected speech. See Gov’t Opp. at 16. The government’s second example utilizes the
 6   federal anti-stalking statute, 18 U.S.C. § 2261(A), which in addition to “intent to harass,” requires
 7   proof that defendant engaged in a “course of conduct” that caused a specific person to suffer
 8   “substantial emotional distress.” Id. (citing United States v. Sayer, 748 F.3d 425, 433-46 (1st Cir.
 9   2014)). The federal computer hacking statute, 18 U.S.C. § 1030, prohibits the conduct in the
10   government’s fourth example without imposing restrictions on speech. Id.; see, e.g., Fidlar Techs. v.
11   LPS Real Estate Data Sols., Inc., 810 F.3d 1075, 1084 (7th Cir. 2016) (hacking statute “encompasses
12   clearly destructive behavior such as using a virus or worm or deleting data” and “less obviously
13   invasive conduct, such as flooding an email account”). And the federal threats statute, 18 U.S.C. §
14   875(c), proscribes the unprotected speech in government’s third example, but contains narrowing
15   language limiting its coverage to “true threats.” See, e.g., Sutcliffe, 505 F.3d at 953-54.
16          Instead of establishing the statute’s legitimate applications, these examples emphasize §
17   223(a)(1)(C)’s substantial and impermissible “burden on protected speech,” as already-existing,
18   narrower statutes circumscribe the same conduct without curtailing protected speech. Likewise, a
19   review of state statutes prohibiting “harassment” highlights Congress’s utter failure to comply with
20   the First Amendment and create a sufficiently narrow statute to avoid unnecessarily burdening
21   speech. See Exhibit E, Index of Selected State Harassment Statutes (compare § 223(a)(1)(C)’s
22   elements to state statutes which require more, i.e. physical contact, repeated or unwanted contact, no
23   legitimate purpose, or language to restrict its scope to unprotected speech). In crafting § 223(a)(1)(C),
24   Congress used a machete where the Constitution required a scalpel.
25                                                CONCLUSION
26          For the aforementioned reasons, the government failed to meet its burden to prove that its
27   prosecution of Mr. Weiss for pure political speech complies with the First Amendment. Therefore, Mr.
28   Weiss respectfully requests the Court grant his Motion to Dismiss the Indictment with prejudice.

     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.          10
     WEISS, CR 20–13 CRB
             Case 3:20-cr-00013-CRB Document 23 Filed 04/15/20 Page 12 of 12



 1

 2
           Dated:     April 15, 2020                   Respectfully submitted,
 3
                                                       STEVEN G. KALAR
 4                                                     Federal Public Defender
                                                       Northern District of California
 5
                                                                 /S
 6                                                     ANGELA CHUANG
                                                       AMY SENIA
 7                                                     Assistant Federal Public Defenders
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     REPLY TO GOV'T OPPO TO DEF'S MOT. TO DISM.   11
     WEISS, CR 20–13 CRB
